General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election of Group II (views 2.1 - 2.4, 3.1 - 3.4, 4.1 - 4.4 and 5.1 - 5.4) without traverse in the paper received 06/06/2022 is acknowledged.  Accordingly, the designs shown in Groups I and III - XII stands withdrawn from further prosecution before the Examiner.

Reproductions
The nonelected embodiments of views 1.1 - 1.4 and  6.1 – 21.3 should be deleted from the reproduction.

Specification
The specification is objected to as follows:
The descriptions of views 1.1 - 1.4 and  6.1 – 21.3 should be deleted from the reproduction.

The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP 2920.04(a)(I).  Design patent applications include only a single claim  for a single article of manufacture.  See 35USC 171.  For accuracy, the title of the design must be amended throughout the papers, original oath or declaration excepted, to read: 
-- Chair with armrests – or another similar title.

The paragraph which follows the description of the views “The characteristics of the designs … with three metal bases” in the description of the reproductions is extraneous information describing what is shown in the reproductions, including the nonelected embodiments, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

The above paragraph should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

Claim Rejection - 35 USC § 102
The claim in designs 3 and 5, views 3.1 - 3.4 and 5.1 - 5.4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by registered design No. DM/098497 in the World Intellectual Property Organization (‘497 design, hereinafter), as best seen in design no. 1,  because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” See Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).

Both the claimed design and the ‘497 design are chair having a backrest which changes it angle at a seam in its upper third, open trapezoidal shaped armrests which begin at the backrest and terminate at the front third of the seat; and a central support column having four radiating spokes.  In this case, the appearance of the claimed design would be seen by an ordinary observer as a mere modification of the ‘497 design.  























“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Claim Rejection - 35 USC § 103
The claim in designs 2 and 4, views 2.1 - 2.4 and 4.1 - 4.4, are rejected under 35 U.S.C. § 103 as being unpatentable over registered design No. DM/098497 in the World Intellectual Property Organization (‘497 design, hereinafter), as best seen in design number 1, in view of the change of material on the back of the seat of registered design No. DM/088842 in the World Intellectual Property Organization (‘842 design, hereinafter), as best seen in design number 3.

Although the invention is not identically disclosed or described as set forth 35 U.S.C. § 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.

The ‘497 design has design characteristics that are basically the same as those of the claimed design showing a chair having a backrest which changes its angle at a seam in its upper third, open trapezoidal shaped armrests which begin at the backrest and terminate at the front third of the seat; and a central support column having four radiating spokes.  The claimed design is different from the ‘497 design in that the rear of the backrest shows a differing material than that shown on the front.  The 842 design shows that the rear of the backrest of a chair can have a differing material than that shown on the front as shown in the claimed design.  Any difference in the width or height of the chair is de minimis and does not affect the overall aesthetic appearance of the design.  Mere variations in orientation, dimension, proportion, and spacing do not make the claimed design sufficiently different in ornamental appearance.  See King Ventilating Co. v. St. James Ventilating Co., 26 F.2d 357 (8th Cir. 1928); In re Stevens, 624 O.G. 366; 81 U.S.P.Q. 363 (1949).  

It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to modify the chair of the ‘497 design by using a differing material on the backrest than that shown on the front of the ‘842 design which the claimed design would have no patentable distinction over.  
 








































Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner’s combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another.  Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  SeeInternational Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.

This modification of the primary reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).

Conclusion
The claim stands rejected under 35 USC § 102 and 103.
 
The references not relied upon in the rejections over prior art are cited as pertinent prior art.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        06/14/2022